     

     
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11       MARCO ANTONIO VILLAGRAN,                  Case No. EDCV 16-2251 GW (SS)

12                       Petitioner,               ORDER ACCEPTING FINDINGS,

13            v.                                   CONCLUSIONS AND

14       ROBERT W. FOX, Warden,                    RECOMMENDATIONS OF UNITED

15                       Respondent.             STATES MAGISTRATE JUDGE

16

17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the First
18   Amended Petition, all the records and files herein, the Report and
19   Recommendation       of    the   United       States    Magistrate   Judge,    and
20   Petitioner’s Objections. After having made a de novo determination
21   of      the   portions    of   the   Report    and     Recommendation   to    which
22   Objections were directed, the Court concurs with and accepts the
23   findings and conclusions of the Magistrate Judge.
24   \\
25   \\
26   \\
27   \\
28   \\
         
                                                                                      

     
     


 1           IT IS ORDERED that the First Amended Petition is denied and
 2   Judgment shall be entered dismissing this action with prejudice.
 3

 4           IT IS FURTHER ORDERED that the Clerk serve copies of this
 5   Order and the Judgment herein on counsel for Petitioner and on
 6   counsel for Respondent.
 7

 8           LET JUDGMENT BE ENTERED ACCORDINGLY.
 9

10   DATED: November 12, 2019
11                                          GEORGE H. WU
                                            UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
         
                                        2                                  

     
